Title: To Alexander Hamilton from Thomas Ustick, 10 April 1799
From: Ustick, Thomas
To: Hamilton, Alexander


          
            Sir
            New York 10th April 1799
          
          I beg leave to tender my services to my Country in the Provisional army of the United States, and Shall esteem it a favour if General Hamilton will present my name for a Commission, when the appointments are about taking place,
          With respect I am Sir Your Humble Servant
          
            Thos Ustick
          
          Major Genl. Hamilton
        